Dissenting Opinion by
Judge Wilkinson, Jr. :
As acknowledged by the majority opinion, the physician who treated the decedent declined to express *29an opinion on the relationship of the accident and surgery to the decedent’s death. The decedent never related the “symptoms” to his doctor that the widow was permitted to testify he related to her. Based on these clearly hearsay statements another physician who never personally examined the decedent was permitted to give the essential medical testimony on which this award is based. I cannot stretch the humanitarian purposes of the act to permit the person who is to benefit to be given such a tempting exception to the hearsay rule. I respectfully dissent.